Case: 19-51037     Document: 00516056985         Page: 1     Date Filed: 10/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 15, 2021
                                  No. 19-51037
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Cockerham,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:07-CR-511-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          John Cockerham, federal prisoner # 97305-180, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate
   release.   In their respective briefs, the parties disagree as to whether
   Cockerham has established an extraordinary and compelling reason



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51037       Document: 00516056985           Page: 2   Date Filed: 10/15/2021




                                      No. 19-51037


   warranting his release under U.S.S.G. § 1B1.13 (p.s.) and the commentary
   thereto. We recently determined, however, that district courts considering
   § 3582(c)(1)(A) motions filed by prisoners are not bound by § 1B1.13 or its
   commentary. See United States v. Shkambi, 993 F.3d 388, 392-93 (5th Cir.
   2021).
            In its denial order, the district court indicated that it had considered
   Cockerham’s motion for compassionate release, the Government’s
   response, and the entire record; however, the district court failed to provide
   reasons for denying the motion. Although the district court’s ruling is
   reviewed under an abuse of discretion standard, meaningful review is
   possible only with a statement of reasons for the denial. See United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
            Accordingly, we REMAND for the limited purpose of allowing the
   district court to explain its reasons for the denial of the motion for
   compassionate release. This court retains jurisdiction, as is customary for
   limited remands. See, e.g., United States v. Gomez, 905 F.3d 347, 354-56 (5th
   Cir. 2018). Upon entry of the district court’s explanation of its reasons for
   denying the motion, this case shall be returned to this court, and the parties
   will be allowed an opportunity for supplemental briefing.




                                           2